s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2015

                                    No. 04-14-00811-CV

                       Randy COLEMAN and Jim Coleman Company,
                                   Appellants

                                              v.

                                        Ralph DEAN,
                                          Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 11-04-49987-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
       The Appellant, Jim Coleman’s, motion for extension of time to file motion for rehearing
and motion for extension of time to file rehearing en banc are GRANTED. The motions are due
on October 2, 2015.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court